DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 7, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrard et al (USPAP 2014/0154101) in view of Levy (USPN 7,767,631).
With respect to claim 1: Gerrard discloses an electric submersible pump (20), comprising: a pump (32); an electric motor (26) that is coupled to the pump by a rotatable shaft (33; Fig. 1); a seal section (28) positioned between the pump and the electric motor for containing a motor oil for the electric motor (Fig. 1; 4] [0016-24]; Abstract); and a sequestration device (70) comprising a superabsorbent polymer (4 [0024]; “hydrophilic elastomer or polymer. When put into contact with moisture the elastomer can absorb the moisture and in turn increase its volumetric size.”) positioned in the seal section to contact the motor oil and to react with a wellbore fluid from a wellbore (] [0023-24]; Fig. 2). Gerrard does not disclose that the seal section contains an additive comprising one or more of a superabsorbent polymer or an imidate salt to provide sequestration. 
Levy discloses lubricant compositions including solid lubricant having an absorbtive polymer therein and a liquid lubricant (col,. 12 line 61), such as oil (see col. 11 lines 4-16), having a supersbsorbant polymer (see col. 15, line 16-22) therein which performssequestration by swelling (see col. 13 lines 12-26).
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to the Gerrard sequestration device with an additive as taught by Levy since solid lubricants and liquid lubricants having superabsorbent polymers therein for sequestration are recognized as equivalence for their use in the art of conditioning lubricants and selection of any of these known equivalents to would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	
With respect to claim 2: Gerrard further discloses the wellbore fluid is a polar compound (4 [0021, 0023]; “water”) and as described above Levy discloses the additive being reactive with the wellbore fluid, i.e. water. Similarly claims 13 and 20 are taught by Gerrard.
With respect to claim 3: Gerrard further discloses that sequestration mechanism is nonreactive with the motor oil (| [0021, 0023]; attracts and absorbs water in the dielectric fluid). Claim 14 is similarly taught by Gerrard.
With respect to claim 4: Gerrard further discloses the seal section comprises an outer housing (40, 72) and a seal bag (58) internal to the outer housing (Fig. 2), and wherein the sequestration device (70, 90) is positioned within the seal bag (Fig. 2). Thus, after the combination the additive would be within the seal bag.
With respect to claim 6: Gerrard further discloses the superabsorbent polymer has an absorbency with the wellbore fluid in an amount of up to 1000 times greater than a weight of the superabsorbent polymer (4 [0024]; the polymer absorbs water and swells which means the absorbency with the wellbore fluid is between O and 1000 times greater than a weight of the polymer).
With respect to claim 7: Levy teaches that the additive maybe powdered (see col. 12 lines 26-30). Levy similarly teaches claim 17.
With respect to claim 12: All aspects of the claimed invention are disclosed as discussed in the rejections of claims 1 and 4 above.
With respect to claim 13: All aspects of the claimed invention are disclosed as discussed in the rejections of claims 2 and 5 above.
With respect to claim 14: reference is made to claim 3 above and it is noted that it is obvious to have the additive only react once contacted with the wellbore fluid.
With regards to claim 15 Gerrard discloses the device being stable and being used downhole.
With respect to claims 17-20:  under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
In addition to the above rejections it is noted that Gerrard in view of Levy teaches positioning an electric submersible pump (20) into a wellbore (Fig. 1), and absorbing, by the superabsorbent polymer, the wellbore fluid to sequester the wellbore fluid from the motor oil (| [(0021-24]).
With respect to claim 19: Gerrard further discloses the superabsorbent polymer substantially prevents the wellbore fluid from contacting the electric motor (4 [0021, 0023)).
With respect to claim 20: All aspects of the claimed invention are disclosed as discussed in the rejections of claim 2 above.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrard in view of Levy as applied to claim 1 above, and further in view of Gozalo (US 2017/0015824).
Gerrard discloses all aspects of the claimed invention except for the superabsorbent polymer is an acrylic-acid polymer, a polyacrylamide copolymer, an ethylene maleic anhydride copolymer, a cross-linked carboxymethylcellulose, a polyvinyl alcohol copolymer, a cross- linked polyethylene oxide, or a starch-grafted copolymer of polyacrylonitrile. Gozalo teaches the superabsorbent polymer is a polyacrylamide copolymer (4 [0034]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the superabsorbent polymer of Gozalo for that of Gerrard since doing so would perform the same predictable result of absorbing water and swelling.

Allowable Subject Matter
Claims 8-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wand et al, Bevington  and Howell disclose submersible pumps with seal arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
November 19, 2022